In Mandamus. On respondent Erie County Common Pleas Court’s motion to dismiss and respondent Adult Parole Authority’s amended Civ.R. 12(B)(6) motion to dismiss. Motions granted. Cause dismissed. On respondent Adult Parole Authority’s motion to quash subpoena duces tecum and motion to stay discovery. Motions denied. On relator’s motions for default judgment, motion for counsel re-request, and motion to amend mandamus. Motions denied.
O’Connor, C.J., and O’Donnell, Kennedy, French, O’Neill, Fischer, and DeWine, JJ., concur.